Exhibit 10.1
domo1013image1a01.jpg [domo1013image1a01.jpg]




June 17, 2018






Joshua G. James
c/o Domo, Inc.
722 East Utah Valley Drive
American Fork, UT 84003
Re: Confirmatory Employment Letter
Dear Josh:
This letter agreement (the “Agreement”) is entered into between Joshua G. James
(“you”) and Domo, Inc. (the “Company” or “we”), effective as of June 17, 2018
(the “Effective Date”), to confirm the terms and conditions of your employment
with the Company as of the Effective Date. This Agreement supersedes and
replaces any and all employment terms, compensation, or benefits you may have
had or to which you may have been entitled prior to the Effective Date.
1.
Title; Position. You will continue to serve as the Company’s Chief Executive
Officer. You also will continue to report to the Company’s Board of Directors
and will perform the duties and responsibilities customary for such position and
such other related duties as are lawfully assigned by the Company’s Board. By
signing this Agreement, you confirm that you have no contractual commitments or
other legal obligations that would prohibit you from performing your duties for
the Company.

2.
Base Salary. As of the Effective Date, your annual base salary will be $400,000,
which will be payable, less any applicable withholdings, in accordance with the
Company’s normal payroll practices. Your annual base salary will be subject to
review and adjustment from time to time by our Board or its Compensation
Committee (the “Committee”), as applicable, in its sole discretion.

3.
Annual Bonus. For the Company’s 2019 fiscal year, you will have the opportunity
to earn a target annual cash bonus at least equal to 50% of your annual base
salary earned during the fiscal year, based on achieving performance objectives
established by the Board or Committee, as applicable, in its sole discretion and
payable upon achievement of those objectives as determined by the Committee.
Unless determined otherwise by the Board or Committee, as applicable, any such
bonus will be subject to your continued employment through and until the date of
payment. Your annual bonus opportunity and the applicable terms and conditions
may be adjusted from time to time by our Board or the Committee, as applicable,
in its sole discretion.



-1-



--------------------------------------------------------------------------------



4.
Equity Awards. You will be eligible to receive awards of stock options,
restricted stock units or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or
Committee, as applicable, will determine in its sole discretion whether you will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time.

5.
Employee Benefits. You will continue to be eligible to participate in the
benefit plans and programs established by the Company for its employees from
time to time, subject to their applicable terms and conditions, including
without limitation any eligibility requirements. The Company reserves the right
to modify, amend, suspend or terminate the benefit plans and programs it offers
to its employees at any time.

6.
Severance. You will be eligible to enter into a Change in Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your position
within the Company. The Severance Agreement will specify the severance payments
and benefits you may become entitled to receive in connection with certain
qualifying terminations of your employment with the Company. These protections
will supersede all other severance payments and benefits to which you otherwise
may be entitled, or may become entitled in the future, under any plan, program
or policy that the Company may have in effect from time to time. For purposes of
clarification, any severance benefits or arrangements that may have applied to
you before the Effective Date no longer will apply and you will have no rights
or entitlements under any such plans, programs, agreements or arrangements.

7.
Confidentiality Agreement. As an employee of the Company, you will continue to
have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, your acceptance of this Agreement confirms that the terms of the
Company’s At‑Will Employment, Confidential Information, Invention Assignment,
Nonsolicitation, and Arbitration Agreement you previously signed with the
Company (the “Confidentiality Agreement”) still apply.

8.
At-Will Employment. This Agreement does not imply any right to your continued
employment for any period with the Company or any of its affiliates. Your
employment with the Company will continue to be “at will.” It is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause or advance notice.

9.
Protected Activity Not Prohibited. Nothing in this Agreement or in any other
agreement between you and the Company, as applicable, will in any way limit or
prohibit you from engaging for a lawful purpose in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
state, federal, or



-2-



--------------------------------------------------------------------------------



local governmental agency or commission, including the U.S. Securities and
Exchange Commission, the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, and the National Labor Relations
Board (the “Government Agencies”). You understand that in connection with such
Protected Activity, you are permitted to disclose documents or other information
as permitted by law, and without giving notice to, or receiving authorization
from, the Company. Notwithstanding the foregoing, you agree to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies. You
further understand that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding your right to engage in Protected Activity
that conflicts with, or is contrary to, this paragraph is superseded by this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016, you
are notified that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
10.
Miscellaneous. This Agreement, together with the Confidentiality Agreement, the
Severance Agreement and any outstanding equity awards granted to you by the
Company under its 2011 Equity Incentive Plan and the applicable award agreements
thereunder, constitute the entire agreement between you and the Company
regarding the material terms and conditions of your employment, and they
supersede and replace all prior negotiations, representations or agreements
between you and the Company. This Agreement may be modified only by a written
agreement signed by you and a duly authorized officer of the Company.

[Signature page follows]


-3-



--------------------------------------------------------------------------------




To confirm the current terms and conditions of your employment, please sign and
date in the spaces indicated and return this Agreement to me.
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
Domo, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Stevenson
 
 
 
 
Chief Legal Officer
 
 
 
 
17-Jun-2018
Agreed to and accepted:
 
 
 
 
 
 
 
 
/s/ Joshua G. James    
 
 
 
Joshua G. James
 
 
 
 
 
 
 
 
Dated:
17-Jun-2018    
 
 
 



-4-

